Citation Nr: 1303015	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service in the Army from July 1979 to December 1983.  He also had prior service in the Army Reserves, and subsequent service in the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which found that new and material evidence had not been presented sufficient to reopen a previously denied claim for service connection for low back injury residuals.  

In July 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge.  Transcripts of the DRO and Travel Board hearings are associated with the Veteran's claims file.

The October 2006 rating decision also granted service connection for bilateral pes planus.  The Veteran indicated his disagreement with the noncompensable disability rating assigned in a December 2006 notice of disagreement (NOD) (see VA Form 21-4138).  A January 2009 DRO decision increased the disability evaluation assigned to 10 percent.  A Statement of the Case (SOC), dated the same day as the DRO decision, addressed the issues of entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus and the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a low back injury.  The Veteran, however, as part of his December 2009 substantive appeal (see VA Form 9), limited his appeal to the service connection matter.  Hence, the Board has no jurisdiction at this time to adjudicate the bilateral pes planus increased rating claim.



The issue of the now reopened service connection claim for residuals of a low back injury being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2001 decision, the RO denied the Veteran's claim of service connection for low back injury residuals; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the December 2001 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for residuals of a low back injury.


CONCLUSION OF LAW

Subsequent to the final December 2001 RO decision, new and material evidence has been received to reopen the claim of service connection for residuals of a low back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the Veteran's reopened claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied in the December 2001 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Law and Regulations

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Factual Background

The number the Veteran's service treatment records on file are few.  A January 1979 Report of Medical Examination shows that clinical evaluation of the Veteran was normal.  A Report of Medical History, dated in November 1983, shows that the Veteran checked the box for "[r]ecurrent back pain."  The examiner also commented that the back pain was attributable to soft beds.  Two other Reports of Medical History, dated in December 1987 and January 1991, each show that the Veteran complained of having recurrent back pain.  A September 1988 letter from a Senior Health Technician with the Georgia Air National Guard shows that the Veteran was first noted to have back pain shown in the course of a November 1983 examination.  A December 1983 Report of Medical Examination, undertaken in conjunction with the Veteran's enlistment into the Army National Guard, shows that clinical findings were described as normal.  

The Veteran initially sought service connection for a low back injury in May 1991.  See VA Form 21-526.  He claimed to have had incurred a back injury in November 1983 while stationed at Camp Page, Korea.  

An August 1988 private medical letter states that the Veteran was seen for complaints of low back and neck pain.  A November 1990 private medical note shows that the Veteran was treated at that time for back pain secondary to an on-the-job injury.  A December 1990 private medical MRI (magnetic resonance imaging) report showed a mildly lobulated protrusion at L5-S1.  

The Veteran was afforded a VA examination in July 1991, at which time he complained of a history of a low back injury.  He reported injuring his back in 1980 while in Korea, and that upon going on sick call he was told he had low back strain.  He added he saw a private physician later in 1983.  The Veteran also reported incurring a work-related back injury in 1986, and later having surgery for a herniated disc in 1991.  The examiner supplied a diagnosis of residuals of a low back injury, described as low back strain.  A July 1991 VA X-ray report shows normal lumbosacral spine findings.  

A March 1992 RO rating decision denied service connection for a lower back injury.  The Veteran did not appeal this decision.  

A November 1992 Report of Medical Examination shows findings of full range of motion of the lower back with pain on flexion.  A March 1993 letter from a Commander at Dobbins Air Reserve Base notes that the Veteran was found to be medically disqualified.  

The Veteran again sought service connection for his low back in December 1998.  See VA Form 21-526.  As part of this form he alleged that he injured his back by pulling food rations up a mountain in 1983.  He added that he also hurt his back in post service work-related incidents in 1986 and 1990.  The Veteran related a similar history of in service back problems as part of a March 2001 VA Form 21-526.  He added that his in service back problems had continued since his service separation, and that he reinjured his back at work.  

The RO again denied the Veteran's claim in December 2001, finding that new and material evidence had not been submitted sufficient to reopen the claim for service connection for lower back injury residuals.  The RO commented that several efforts to obtain the Veteran's service treatment records had been unsuccessful.  The RO noted that the available service treatment records showed no record of an in-service back injury as reported by the Veteran.  The RO added that the above-mentioned September 1988 statement from the Senior Health Technician, while reporting that an injury occurred while the Veteran was in Korea, was not accompanied by medical evidence to support his statement.  While the RO observed that the medical evidence showed the Veteran's current back condition, it did not establish that an injury had occurred during his military service.  As was the case following the issuance of the RO's March 1992 rating decision, the Veteran (though he did supply a NOD in September 2002, and a SOC was issued in December 2002) did not perfect his appeal by the submission of a timely substantive appeal.  

The Veteran later sought to reopen his claim in June 2006.  See VA Form 21-4138.  

VA outpatient treatment records dated in February and August 2006, respectively, show findings of lumbosacral spondylosis and chronic back pain. 

In the course of his July 2007 DRO hearing, the Veteran testified that his back first bothered him in 1981.  See page five of transcript.  

At his September 2012 hearing conducted by the undersigned, the Veteran testified that he saw a chiropractor for his back when he first separated from the service.  See page four of transcript.  He added he was seen in service several times for back-related complaints, including when he hurt his back upon lifting a 50 pound radio out of an aircraft.  See page five of transcript.  He also related hurting his back while pulling food up a hill in 1981.  See pages seven and eight of transcript.  A July 2006 "buddy" statement, submitted by a specialist who served with the Veteran, indicates that to his knowledge the Veteran did injure his back as a result of carrying food up a hill.  






Virtual VA (an electronic paperless claims processing system) medical records include a March 2011 CBOC (Community Based Outpatient Center) primary care physician note which shows that the Veteran complained of back pain.  A December 2011 primary care physician note shows complaints of back pain.  The Veteran was also afforded a VA fee-basis ("QTC") examination in January 2011.  This examination, however, dealt exclusively with the Veteran's service-connected pes planus, and not his lumbar spine.  

Analysis

The claim for service connection for residuals of a low back injury was most recently finally denied by the RO in December 2001.  This most recent final denial of service connection for low back injury residuals was essentially premised on a finding that there was no record of an in-service back injury as reported by the Veteran, and that the medical evidence of record did not establish that an injury had occurred during his military service.

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 2001 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for residuals of a low back injury.  The majority of this evidence is certainly new, in that it was not previously of record.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as service treatment records now on file show repeated complaints made by the Veteran of his having had back problems in service, and as the testimony provided by the Veteran in July 2007 and September 2012 concerning his alleged in-service back injuries (as well as the "buddy" statement supplied in July 2006) is consistent, the claim of entitlement to service connection for residuals of a low back injury may be reopened.  In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran having had back-related problems during his military service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for low back injury residuals.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a low back injury is reopened.  To this extent only, the appeal is granted.


REMAND

The reopening of the claim of service connection for residuals of a low back injury triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997).
The Board again observes that very few of the Veteran's service treatment records are of record.  Therefore, even though such records have been sought previously, as this claim must be remanded anyway, VA should seek to obtain all available service treatment records associated with the Veteran's active service, as well as his service in the Army Reserves and Air Force National Guard.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, an examination is needed to clarify whether or not the Veteran presently has low back injury residuals, and, if so, whether they are etiologically-related to his military service.  

The Board also notes that the evidence of record shows that the Veteran has been determined to be eligible for Social Security Administration (SSA) "SSI" disability benefits.  See SSA Memorandum, dated in September 2004.  There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI (Supplemental Security Income) benefits are based on age, disability, and income and resource limits.  Therefore, the SSA may have medical records regarding a Veteran's disabilities whether he is in receipt of either disability or SSI benefits. 

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an exhaustive effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.

The Board further observes that the evidence of record shows that the Veteran had been, following his March 1991 back surgery, in receipt of workman's compensation.  See January 2002 VA outpatient treatment record.  However, no records regarding the award of workman's compensation have been associated with the claims file.  Records regarding the Veteran's claim for workman's compensation may be pertinent to the claim on appeal.  Hence, on remand, the RO should undertake appropriate action to obtain a copy of the determination associated with the Veteran's award of workman's compensation, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c)(1).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should seek to confirm whether or not ALL available service treatment records from the Veteran's period of active service, as well as his service in the Army Reserves and Air Force National Guard, have been associated with the claims folder.  If efforts to obtain the Veteran's complete service treatment records are unsuccessful through the National Personnel Records Center (NPRC), records should be requested from the Records Management Center (RMC), the National Archives and Records Administration (NARA), the Veteran's reserve unit, and/or other appropriate depository. 

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  The RO/AMC should request from SSA a copy of all determinations issued concerning claims submitted by the Veteran for disability benefits, as well as copies of all medical records underlying its determination(s).

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  The RO/AMC should undertake appropriate action to obtain the Veteran's workman's compensation award, and any medical records underlying that determination.  

Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

4.  The RO/AMC should schedule the Veteran to be afforded a VA orthopedic examination to determine the current nature and etiology of any low back injury residuals found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any currently diagnosed low back-related disorders, if found to be present, are at least as likely as not caused by or had their onset during service.  A complete rationale for all opinions must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC must take appropriate corrective action.

6.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for entitlement to service connection for residuals of a low back injury.  If the issue on appeal remains denied, a Supplemental SOC (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


